The opinion of the court was delivered by
Rowell, J.
The Homestead Act provides that “ the homestead of a housekeeper or head of a family, consisting of a dwelling-house, out-buildings, and the land used in connection therewith, not exceeding five hundred dollars in value, and used *420or kept by suck housekeeper or head of a family as a homestead, shall * * * be exempt from attachment and execution, except,” etc. R. L.-s. 1894.
Perry Marsh was a housekeeper, and used the demanded premises as a homestead, which in character and value fulfilled all the requirements of the statute, and the case comes not within its exception.
Therefore said premises were exempt from attachment and execution.
• Let the judgment be affirmed.